Citation Nr: 0818179	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA benefits.


FINDINGS OF FACT

1.  An unappealed Board decision in March 2004 denied the 
appellant's claim seeking basic eligibility for VA benefits 
based on a finding that he had no recognized military service 
with the Armed Forces of the United States.

2.  Evidence received since the March 2004 decision either 
duplicates or is cumulative to evidence then of record; does 
not tend to show that the previous certification of the 
appellant's nonservice was erroneous or provide new 
information warranting a request for recertification of 
service; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The March 2004 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
March 2004 Board decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant filed his first claim seeking veteran's 
benefits in February 1998.  The RO denied his claim in July 
1998 after receiving notice in June 1998 that he had no 
recognized service with the Philippine Army in the service of 
the Armed Forces of the United States.  Since then, the 
appellant has made numerous attempts to qualify for veteran 
status.  All claims to reopen or for reconsideration were 
denied.

The most recent denial of veteran status was issued by the 
Board in March 2004.  In the decision, the Board denied the 
appellant's claim based on a finding that he had no 
recognized service with the Philippine Army in the service of 
the Armed Forces of the United States.  He sought 
reconsideration, which was denied, and he did not otherwise 
appeal the decision; therefore, it is final.  See 38 U.S.C.A. 
§ 7104.  Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  However, a claim on which 
there is a final decision may be reopened if new and material 
evidence is submitted. 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances.  Those inducted between October 6, 1945 and June 
30, 1947, inclusive, are included for compensation benefits 
and DIC.  Service in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, United States Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer 
(only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included for 
compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
the document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
Service Department certification.  38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In the 
instant case, the service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  ARPERCEN 
based the certification on the information supplied by the 
appellant.  The Board is bound by the certification of no 
service by the service department.  38 C.F.R. §§ 3.8, 3.9; 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant is claiming entitlement to VA benefits based on 
his military service during World War II.  Evidence of record 
at the time of the March 2004 rating decision included a 
Prisoner of War (POW) Information Sheet, a certification from 
the Commonwealth of the Philippines, Philippine Army, and 
affidavits from individuals who claim to have been fellow 
POWs and who recollect that the appellant was a member of the 
USAFFE (United States Armed Forces in the Far East).  Also 
submitted were copies of a Certification from General 
Headquarters, Armed Forces of the Philippines; an Application 
for Old Age Pension; and copies of correspondence from the 
War Claims Commission, to include an undated letter which 
notified the appellant that his claim was disallowed because 
the information contained in the official records, or other 
evidence was insufficient to establish membership in a duly 
authorized unit of the Armed Forces of the United States 
during World War II. 

Evidence received since the March 2004 decision includes 
resubmissions of a number of the documents listed above, an 
affidavit correcting a mistake on an application for back 
pay, an application form for bank remittance for active 
pensioner, documents regarding back pay, and an affidavit 
from the Commonwealth of the Philippines, Philippine Army 
affirming the appellant's military service.

The evidence received since the March 2004 decision either is 
cumulative, or is not the type of evidence that is necessary 
to show that the appellant had recognized military service.  
The resubmitted records are obviously not "new" as they 
were previously submitted.  The other documents are not the 
type of evidence necessary to establish qualifying service; 
therefore, they are not "material".  Neither the affidavit 
from the Commonwealth of the Philippines, Philippine Army 
affirming the appellant's military service, nor the documents 
concerning pension and back pay, provide new information that 
would warrant seeking Service department re-certification of 
the claimant's alleged service (See Sarmiento v. Brown, 7 
Vet. App. 80, 85 (1994)) or provide a basis to reopen the 
claim.

In summary, what the appellant seeks at this time, in 
essence, is a readjudication of his claim to establish 
veteran status based on the same information that the Board 
considered in March 2004.  The evidence received since the 
March 2004 Board decision is cumulative, is not the type of 
evidence required by regulation to show that he had 
qualifying service, does not raise a reasonable possibility 
of substantiating the claim, and is not new and material.  
Therefore, the claim is not reopened, and is consequently 
denied.





The Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply to the 
underlying issue in this case of whether the appellant had 
qualifying service to establish eligibility for VA benefits.  
The record includes service department verification of the 
appellant's service.  Because qualifying service and how it 
may be established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).

As the VCAA does not apply to the underlying claim, by 
extension, it does not apply to a claim to reopen the 
underlying claim.  However, even if the VCAA were determined 
to be applicable in this matter, the Board would note that 
the appellant was notified of the evidence and information 
necessary to substantiate his claim in a letter dated October 
2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  He was 
also notified of the necessary criteria and the reasons that 
his claim had been denied.  There is no indication of any 
relevant records that the RO failed to obtain.  

ORDER

The appeal to reopen the claim seeking basic eligibility for 
VA benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


